 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   CHRISTOPHER ALLAN TOBIN,                          Case No. 1:18-cv-01375-LJO-SAB
11                  Petitioner,                        DEATH PENALTY CASE
12           v.                                        ORDER FOLLOWING STATUS
                                                       CONFERENCE RE EXHAUSTION
13   RONALD DAVIS, Warden of San Quentin
     State Prison,                                     Hearing on Exhaustion Motion(s)
14
                    Respondent.                        Date: April 17, 2020
15                                                     Time: 10:00 a.m.
                                                       Courtroom: 9
16
                                                       Judge: Hon. Stanley A. Boone
17

18

19          The undersigned held a status conference on November 12, 2019 at 3:00 p.m. in

20 Department 9. Assistant Federal Defenders Lindsay N. Bennett and Carrie L. Ward appeared

21 for Petitioner, Christopher Allan Tobin. Deputy Attorney General Galen Neale Farris appeared

22 for Respondent, Ronald Davis. All counsel appeared telephonically.

23          Counsel advised the Court that they met and conferred on exhaustion issues. Counsel

24 argued their respective positions and preferences going forward relating to potentially

25 unexhausted claims asserted in the petition filed in this proceeding on September 26, 2019.

26          Accordingly, the Court, having considered the parties’ arguments and the record in this

27 proceeding and for the reasons stated on the record and good cause shown, provides further

28 scheduling, as follows:
                                                   1
 1          1.     By not later than January 31, 2020: (i) Respondent shall file any motion to

 2                 dismiss claims and aspects thereof on grounds of failure to exhaust in state court,

 3                 and (ii) Petitioner shall file any motion to stay this proceeding for state

 4                 exhaustion.

 5          2.     By not later than March 13, 2020, any opposition to the motion(s) shall be filed.

 6          3.     By not later than April 3, 2020, any reply to opposition shall be filed.

 7          4.     The currently scheduled March 26, 2020 deadline for Respondent to file his

 8                 answer to the federal petition is vacated.

 9          5.     Hearing on the motion(s) is set for April 17, 2020 at 10:00 a.m. before the

10                 undersigned. Counsel shall appear telephonically and are directed to contact the

11                 Court’s Courtroom Deputy Clerk, Ms. Mamie Hernandez, to obtain the

12                 teleconference code.

13          6.     If neither party motions for relief by the above deadline, the Court will set a

14                 status conference shortly after the January 2020 deadline.

15          The parties are advised that the Court will view any request to extend the above

16 timeline with disfavor absent reasonably unforeseeable and unavoidable circumstances

17 showing good cause for an extension of time.

18
     IT IS SO ORDERED.
19
20 Dated:        November 14, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                      2
